
	

116 HR 729 : Coastal and Great Lakes Communities Enhancement Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 729
		IN THE SENATE OF THE UNITED STATES
		December 12, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Coastal Zone Management Act of 1972 to authorize grants to Indian Tribes to further
			 achievement of Tribal coastal zone objectives, and for other purposes.
	
	
		1.Front matter
 (a)Short titleThis Act may be cited as the Coastal and Great Lakes Communities Enhancement Act. (b)Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Front matter. Title I—Coastal Resilience and Economic Enhancement Sec. 101. Grants to further achievement of Tribal coastal zone objectives. Sec. 102. Living Shoreline Grant Program. Sec. 103. Working Waterfronts Grant Program. Sec. 104. Working Waterfronts Preservation Fund; grants. Sec. 105. Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972. Sec. 106. Climate change preparedness in the coastal zone. Sec. 107. Update to environmental sensitivity index products of National Oceanic and Atmospheric Administration for Great Lakes. Sec. 108. Prize competitions. Sec. 109. Catalog of research on applicable coastal risk reduction and resilience measures. Title II—Fishery Research and Conservation Subtitle A—National Fish Habitat Conservation Through Partnerships Sec. 201. Purpose. Sec. 202. Definitions. Sec. 203. National Fish Habitat Board. Sec. 204. Fish Habitat Partnerships. Sec. 205. Fish Habitat Conservation Projects. Sec. 206. Technical and scientific assistance. Sec. 207. Coordination with States and Indian Tribes. Sec. 208. Interagency Operational Plan. Sec. 209. Accountability and reporting. Sec. 210. Effect of this subtitle. Sec. 211. Nonapplicability of Federal Advisory Committee Act. Sec. 212. Funding. Sec. 213. Prohibition against implementation of regulatory authority by Federal agencies through Partnerships. Subtitle B—Great Lakes Fishery Research Authorization Sec. 221. Definitions. Sec. 222. Findings. Sec. 223. Great Lakes monitoring, assessment, science, and research. Sec. 224. Authorization of appropriations. Subtitle C—Chesapeake Bay Oyster Research Sec. 231. Sense of Congress. Sec. 232. Grants for researching oysters in the Chesapeake Bay. Title III—Meeting 21st Century Ocean and Coastal Data Needs Subtitle A—Digital Coast Sec. 301. Findings. Sec. 302. Definitions. Sec. 303. Establishment of the Digital Coast. Subtitle B—Integrated Coastal and Ocean Observation System Sec. 311. Staggered terms for National Integrated Coastal and Ocean Observation System Advisory Committee. Sec. 312. Integrated coastal and ocean observation system cooperative agreements. Sec. 313. Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009. Sec. 314. Advanced Research Projects Agency–Oceans. Title IV—National Sea Grant College Program Amendments Sec. 401. References to the National Sea Grant College Program Act. Sec. 402. Modification of Dean John A. Knauss Marine Policy Fellowship. Sec. 403. Modification of authority of Secretary of Commerce to accept donations for National Sea Grant College Program. Sec. 404. Repeal of requirement for report on coordination of oceans and coastal research activities. Sec. 405. Reduction in frequency required for National Sea Grant Advisory Board report. Sec. 406. Modification of elements of National Sea Grant College Program. Sec. 407. Direct hire authority; Dean John A. Knauss Marine Policy Fellowship. Sec. 408. Authorization of appropriations for National Sea Grant College Program. Sec. 409. Technical corrections. ICoastal Resilience and Economic Enhancement 101.Grants to further achievement of Tribal coastal zone objectives (a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:
					
						320.Grants to further achievement of Tribal coastal zone objectives
 (a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for its Tribal coastal zone.
							(b)Cost share
 (1)In generalThe Federal share of the cost of any activity carried out with a grant under this section shall be— (A)in the case of a grant of less than $200,000, 100 percent of such cost; and
 (B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2).
 (2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion.
 (c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title and that the grantee has consulted with the affected coastal state regarding the grant objectives and purposes.
 (d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for one or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A.
 (e)FundingOf amounts appropriated to carry out this Act, $5,000,000 is authorized to carry out this section for each fiscal year.
 (f)DefinitionsIn this section: (1)Indian landThe term Indian land has the meaning that term has under section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
 (2) Indian TribeThe term Indian Tribe means an Indian tribe, as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone. (4)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives:
 (A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold—
 (i)important ecological, cultural, or sacred significance for such Tribe; or (ii)traditional, historic, and esthetic values essential to such Tribe.
 (B)Preparing and implementing a special area management plan and technical planning for important coastal areas.
 (C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation..
 (b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment).
 (c)Use of State grants To fulfill Tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting ; and, and by adding at the end the following:
					
 (F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320).. (d)Other programs not affectedNothing in this section shall be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws.
				102.Living Shoreline Grant Program
 (a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of— (1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and
 (2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.
 (b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall— (1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project;
 (2)demonstrate to the Administrator that the entity has any permits or other authorizations from local, State, and Federal government agencies necessary to carry out the living shoreline project or provide evidence demonstrating general support from such agencies; and
 (3)include an outreach or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal.
					(c)Project selection
 (1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.
 (2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—
 (A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;
 (B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;
 (C)the ecological benefits of the project; (D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—
 (i)mitigating the effects of erosion; (ii)attenuating the impact of coastal storms and storm surge;
 (iii)mitigating shoreline flooding; (iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;
 (v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or (vi)such other forms of coastal protection as the Administrator considers appropriate; and
 (E)the potential of the project to support resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code).
 (3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—
 (A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding;
 (B)that has a documented history of coastal erosion or frequent coastal inundation during that 10-year period; or
 (C)which include communities that may not have adequate resources to prepare for or respond to coastal hazards, including low income communities, communities of color, Tribal communities, and rural communities.
						(4)Minimum standards
 (A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—
 (i)the considerations described in paragraph (2); (ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites; and
 (iii)the consideration of an established eligible entity program with systems to disburse funding from a single grant to support multiple small-scale projects.
 (B)ConsultationsIn developing standards under subparagraph (A), the Administrator— (i)shall consult with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and
 (ii)may consult with— (I)relevant interagency councils, such as the Estuary Habitat Restoration Council;
 (II)Tribes and Tribal organizations; (III)State coastal management agencies; and
 (IV)relevant nongovernmental organizations. (d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—
 (1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction;
 (2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(2); and
 (3)to incentivize landowners to engage in living shoreline projects. (e)Cost-Sharing (1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, funds or other resources (such as land or conservation easements or in-kind matching from private entities) valued at not less than 50 percent of the total cost, including administrative costs, of the project.
 (2)Reduced matching requirement for certain communitiesThe Administrator may reduce or waive the matching requirement under paragraph (1) for an eligible entity representing a community or nonprofit organization if—
 (A)the eligible entity submits to the Administrator in writing— (i)a request for such a reduction and the amount of the reduction; and
 (ii)a justification for why the entity cannot meet the matching requirement; and (B)the Administrator agrees with the justification.
						(f)Monitoring and reporting
 (1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—
 (A)to transmit to the Administrator data collected under the project; (B)to monitor the project and to collect data on—
 (i)the ecological benefits of the project and the protection provided by the project for the coastal community where the project is carried out, including through—
 (I)mitigating the effects of erosion; (II)attenuating the impact of coastal storms and storm surge;
 (III)mitigating shoreline flooding; (IV)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;
 (V)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or (VI)such other forms of coastal protection as the Administrator considers appropriate; and
 (ii)the performance of the project in providing such protection; (C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and
 (D)not later than 1 year after the entity receives the grant, and annually thereafter until the completion of the project, to submit to the Administrator a report on—
 (i)the measures described in subparagraph (B); and (ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—
 (I)a description of— (aa)the project;
 (bb)the activities carried out under the project; and (cc)the techniques and materials used in carrying out the project; and
 (II)data on the performance of the project in providing protection to that coastal community. (2)GuidelinesIn developing guidelines relating to paragraph (1)(C), the Administrator shall consider how additional data could safely be collected before and after major disasters or severe weather events to measure project performance and project recovery.
					(3)Standards
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, relevant interagency councils, and relevant nongovernmental organizations, issue standards for the monitoring, collection, and reporting under subsection (d)(2) of data regarding the performance of living shoreline projects for which grants are awarded under this section.
 (B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.
 (g)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to the Administrator for each of fiscal years 2020 through 2025 for purposes of carrying out this section.
 (h)Minimum required funds for shoreline projects located within the Great LakesThe Secretary shall make not less than 10 percent of the funds awarded under this section to projects located in the Great Lakes.
 (i)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.
 (2)Eligible entityThe term eligible entity means any of the following: (A)A unit of a State or local government.
 (B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.
 (C)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (3)Living shoreline projectThe term living shoreline project— (A)means a project that—
 (i)restores or stabilizes a shoreline, including marshes, wetlands, and other vegetated areas that are part of the shoreline ecosystem, by using natural materials and systems to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while supporting coastal ecosystems and habitats;
 (ii)incorporates as many natural elements as possible, such as native wetlands, submerged aquatic plants, corals, oyster shells, native grasses, shrubs, or trees;
 (iii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and
 (iv)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters;
 (B)may include the use of— (i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, corals, native grasses, shrubs, trees, or coir fiber logs;
 (ii)project elements that provide ecological benefits to coastal ecosystems and habitats in addition to shoreline protection; and
 (iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures in combination with natural materials; and
 (C)may include a project that expands upon or restores natural living shorelines or existing living shoreline projects.
 (4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 103.Working Waterfronts Grant ProgramThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:
				
					321.Working Waterfronts Grant Program
						(a)Working waterfront task force
 (1)Establishment and functionsThe Secretary of Commerce shall establish a task force to work directly with coastal States, user groups, and coastal stakeholders to identify and address critical needs with respect to working waterfronts.
 (2)MembershipThe members of the task force shall be appointed by the Secretary of Commerce, and shall include— (A)experts in the unique economic, social, cultural, ecological, geographic, and resource concerns of working waterfronts; and
 (B)representatives from the National Oceanic and Atmospheric Administration’s Office of Coastal Management, the United States Fish and Wildlife Service, the Department of Agriculture, the Environmental Protection Agency, the United States Geological Survey, the Navy, the National Marine Fisheries Service, the Economic Development Agency, and such other Federal agencies as the Secretary considers appropriate.
 (3)FunctionsThe task force shall— (A)identify and prioritize critical needs with respect to working waterfronts in States that have a management program approved by the Secretary of Commerce pursuant to section 306, in the areas of—
 (i)economic and cultural importance of working waterfronts to communities; (ii)changing environments and threats working waterfronts face from environment changes, trade barriers, sea level rise, extreme weather events, ocean acidification, and harmful algal blooms; and
 (iii)identifying working waterfronts and highlighting them within communities; (B)outline options, in coordination with coastal States and local stakeholders, to address such critical needs, including adaptation and mitigation where applicable;
 (C)identify Federal agencies that are responsible under existing law for addressing such critical needs; and
 (D)recommend Federal agencies best suited to address any critical needs for which no agency is responsible under existing law.
 (4)Information to be consideredIn identifying and prioritizing policy gaps pursuant to paragraph (3), the task force shall consider the findings and recommendations contained in section VI of the report entitled The Sustainable Working Waterfronts Toolkit: Final Report, dated March 2013.
 (5)ReportNot later than 18 months after the date of the enactment of this section, the task force shall submit a report to Congress on its findings.
 (6)ImplementationThe head of each Federal agency identified in the report pursuant to paragraph (3)(C) shall take such action as is necessary to implement the recommendations contained in the report by not later than 1 year after the date of the issuance of the report.
							(b)Working Waterfront Grant Program
 (1)The Secretary shall establish a Working Waterfront Grant Program, in cooperation with appropriate State, regional, and other units of government, under which the Secretary may make a grant to any coastal State for the purpose of implementing a working waterfront plan approved by the Secretary under subsection (c).
 (2)Subject to the availability of appropriations, the Secretary shall award matching grants under the Working Waterfronts Grant Program to coastal States with approved working waterfront plans through a regionally equitable, competitive funding process in accordance with the following:
 (A)The Governor, or the lead agency designated by the Governor for coordinating the implementation of this section, where appropriate in consultation with the appropriate local government, shall determine that the application is consistent with the State’s or territory’s approved coastal zone plan, program, and policies prior to submission to the Secretary.
 (B)In developing guidelines under this section, the Secretary shall consult with coastal States, other Federal agencies, and other interested stakeholders with expertise in working waterfront planning.
 (C)Coastal States may allocate grants to local governments, agencies, or nongovernmental organizations eligible for assistance under this section.
 (3)In awarding a grant to a coastal State, the Secretary shall consider— (A)the economic, cultural, and historical significance of working waterfront to the coastal State;
 (B)the demonstrated working waterfront needs of the coastal State as outlined by a working waterfront plan approved for the coastal State under subsection (c), and the value of the proposed project for the implementation of such plan;
 (C)the ability to successfully leverage funds among participating entities, including Federal programs, regional organizations, State and other government units, landowners, corporations, or private organizations;
 (D)the potential for rapid turnover in the ownership of working waterfront in the coastal State, and where applicable the need for coastal States to respond quickly when properties in existing or potential working waterfront areas or public access areas as identified in the working waterfront plan submitted by the coastal State come under threat or become available; and
 (E)the impact of the working waterfront plan approved for the coastal State under subsection (c) on the coastal ecosystem and the users of the coastal ecosystem.
 (4)The Secretary shall approve or reject an application for such a grant within 60 days after receiving an application for the grant.
							(c)Working waterfront plans
 (1)To be eligible for a grant under subsection (b), a coastal State must submit and have approved by the Secretary a comprehensive working waterfront plan in accordance with this subsection, or be in the process of developing such a plan and have an established working waterfront program at the State or local level, or the Secretary determines that an existing coastal land use plan for that State is in accordance with this subsection.
 (2)Such plan— (A)must provide for preservation and expansion of access to coastal waters to persons engaged in commercial fishing, recreational fishing and boating businesses, aquaculture, boatbuilding, or other water-dependent, coastal-related business;
 (B)shall include one or more of— (i)an assessment of the economic, social, cultural, and historic value of working waterfront to the coastal State;
 (ii)a description of relevant State and local laws and regulations affecting working waterfront in the geographic areas identified in the working waterfront plan;
 (iii)identification of geographic areas where working waterfronts are currently under threat of conversion to uses incompatible with commercial and recreational fishing, recreational fishing and boating businesses, aquaculture, boatbuilding, or other water-dependent, coastal-related business, and the level of that threat;
 (iv)identification of geographic areas with a historic connection to working waterfronts where working waterfronts are not currently available, and, where appropriate, an assessment of the environmental impacts of any expansion or new development of working waterfronts on the coastal ecosystem;
 (v)identification of other working waterfront needs including improvements to existing working waterfronts and working waterfront areas;
 (vi)a strategic and prioritized plan for the preservation, expansion, and improvement of working waterfronts in the coastal State;
 (vii)for areas identified under clauses (iii), (iv), (v), and (vi), identification of current availability and potential for expansion of public access to coastal waters;
 (viii)a description of the degree of community support for such strategic plan; and (ix)a contingency plan for properties that revert to the coastal State pursuant to determinations made by the coastal State under subsection (g)(4)(C);
 (C)may include detailed environmental impacts on working waterfronts, including hazards, sea level rise, inundation exposure, and other resiliency issues;
 (D)may be part of the management program approved under section 306; (E)shall utilize to the maximum extent practicable existing information contained in relevant surveys, plans, or other strategies to fulfill the information requirements under this paragraph; and
 (F)shall incorporate the policies and regulations adopted by communities under local working waterfront plans or strategies in existence before the date of the enactment of this section.
 (3)A working waterfront plan— (A)shall be effective for purposes of this section for the 5-year period beginning on the date it is approved by the Secretary;
 (B)must be updated and re-approved by the Secretary before the end of such period; and (C)shall be complimentary to and incorporate the policies and objectives of regional or local working waterfront plans as in effect before the date of enactment of this section or as subsequently revised.
 (4)The Secretary may— (A)award planning grants to coastal States for the purpose of developing or revising comprehensive working waterfront plans; and
 (B)award grants consistent with the purposes of this section to States undertaking the working waterfront planning process under this section, for the purpose of preserving and protecting working waterfronts during such process.
 (5)Any coastal State applying for a working waterfront grant under this title shall— (A)develop a working waterfront plan, using a process that involves the public and those with an interest in the coastal zone;
 (B)coordinate development and implementation of such a plan with other coastal management programs, regulations, and activities of the coastal State; and
 (C)if the coastal State allows qualified holders (other than the coastal State) to enter into working waterfront covenants, provide as part of the working waterfront plan under this subsection a mechanism or procedure to ensure that the qualified holders are complying their duties to enforce the working waterfront covenant.
								(d)Uses, terms, and conditions
 (1)Each grant made by the Secretary under this section shall be subject to such terms and conditions as may be appropriate to ensure that the grant is used for purposes consistent with this section.
 (2)A grant under this section may be used— (A)to acquire a working waterfront, or an interest in a working waterfront;
 (B)to make improvements to a working waterfront, including the construction or repair of wharfs, boat ramps, or related facilities; or
 (C)for necessary climate adaptation mitigation. (e)Public access requirementA working waterfront project funded by grants made under this section must provide for expansion, improvement, or preservation of reasonable and appropriate public access to coastal waters at or in the vicinity of a working waterfront, except for commercial fishing or other industrial access points where the coastal State determines that public access would be unsafe.
						(f)Limitations
 (1)Except as provided in paragraph (2), a grant awarded under this section may be used to purchase working waterfront or an interest in working waterfront, including an easement, only from a willing seller and at fair market value.
 (2)A grant awarded under this section may be used to acquire working waterfront or an interest in working waterfront at less than fair market value only if the owner certifies to the Secretary that the sale is being entered into willingly and without coercion.
 (3)No Federal, State, or local entity may exercise the power of eminent domain to secure title to any property or facilities in connection with a project carried out under this section.
							(g)Allocation of grants to local governments and other entities
 (1)The Secretary shall encourage coastal States to broadly allocate amounts received as grants under this section among working waterfronts identified in working waterfront plans approved under subsection (c).
 (2)Subject to the approval of the Secretary, a coastal State may, as part of an approved working waterfront plan, designate as a qualified holder any unit of State or local government or nongovernmental organization, if the coastal State is ultimately responsible for ensuring that the property will be managed in a manner that is consistent with the purposes for which the land entered into the program.
 (3)A coastal State or a qualified holder designated by a coastal State may allocate to a unit of local government, nongovernmental organization, fishing cooperative, or other entity, a portion of any grant made under this section for the purpose of carrying out this section, except that such an allocation shall not relieve the coastal State of the responsibility for ensuring that any funds so allocated are applied in furtherance of the coastal State's approved working waterfront plan.
 (4)A qualified holder may hold title to or interest in property acquired under this section, except that—
 (A)all persons holding title to or interest in working waterfront affected by a grant under this section, including a qualified holder, private citizen, private business, nonprofit organization, fishing cooperative, or other entity, shall enter into a working waterfront covenant;
 (B)such covenant shall be held by the coastal State or a qualified holder designated under paragraph (2);
 (C)if the coastal State determines, on the record after an opportunity for a hearing, that the working waterfront covenant has been violated—
 (i)all right, title, and interest in and to the working waterfront covered by such covenant shall, except as provided in subparagraph (D), revert to the coastal State; and
 (ii)the coastal State shall have the right of immediate entry onto the working waterfront; (D)if a coastal State makes a determination under subparagraph (C), the coastal State may convey or authorize the qualified holder to convey the working waterfront or interest in working waterfront to another qualified holder; and
 (E)nothing in this subsection waives any legal requirement under any Federal or State law. (h)Matching contributions (1)Except as provided in paragraph (2), the Secretary shall require that each coastal State that receives a grant under this section, or a qualified holder designated by that coastal State under subsection (g), shall provide matching funds in an amount equal to at least 25 percent of the total cost of the project carried out with the grant.
 (2)The Secretary may waive the application of paragraph (1) for any qualified holder that is an underserved community, a community that has an inability to draw on other sources of funding because of the small population or low income of the community, or for other reasons the Secretary considers appropriate.
 (3)A local community designated as a qualified holder under subsection (g) may utilize funds or other in-kind contributions donated by a nongovernmental partner to satisfy the matching funds requirement under this subsection.
 (4)As a condition of receipt of a grant under this section, the Secretary shall require that a coastal State provide to the Secretary such assurances as the Secretary determines are sufficient to demonstrate that the share of the cost of each eligible project that is not funded by the grant awarded under this section has been secured.
 (5)If financial assistance under this section represents only a portion of the total cost of a project, funding from other Federal sources may be applied to the cost of the project. Each portion shall be subject to match requirements under the applicable provision of law.
 (6)The Secretary shall treat as non-Federal match the value of a working waterfront or interest in a working waterfront, including conservation and other easements, that is held in perpetuity by a qualified holder, if the working waterfront or interest is identified in the application for the grant and acquired by the qualified holder within 3 years of the grant award date, or within 3 years after the submission of the application and before the end of the grant award period. Such value shall be determined by an appraisal performed at such time before the award of the grant as the Secretary considers appropriate.
 (7)The Secretary shall treat as non-Federal match the costs associated with acquisition of a working waterfront or an interest in a working waterfront, and the costs of restoration, enhancement, or other improvement to a working waterfront, if the activities are identified in the project application and the costs are incurred within the period of the grant award, or, for working waterfront described in paragraph (6), within the same time limits described in that paragraph. These costs may include either cash or in-kind contributions.
 (i)Limit on administrative costsNo more than 5 percent of the funds made available to the Secretary under this section may be used by the Secretary for planning or administration of the program under this section.
						(j)Other technical and financial assistance
 (1)Up to 5 percent of the funds appropriated under this section shall be used by the Secretary for purposes of providing technical assistance as described in this subsection.
 (2)The Secretary shall— (A)provide technical assistance to coastal States and local governments in identifying and obtaining other sources of available Federal technical and financial assistance for the development and revision of a working waterfront plan and the implementation of an approved working waterfront plan;
 (B)provide technical assistance to States and local governments for the development, implementation, and revision of comprehensive working waterfront plans, which may include, subject to the availability of appropriations, planning grants and assistance, pilot projects, feasibility studies, research, and other projects necessary to further the purposes of this section;
 (C)assist States in developing other tools to protect working waterfronts; (D)collect and disseminate to States guidance for best storm water management practices in regards to working waterfronts;
 (E)provide technical assistance to States and local governments on integrating resilience planning into working waterfront preservation efforts; and
 (F)collect and disseminate best practices on working waterfronts and resilience planning. (k)Reports (1)The Secretary shall—
 (A)develop performance measures to evaluate and report on the effectiveness of the program under this section in accomplishing the purpose of this section; and
 (B)submit to Congress a biennial report that includes such evaluations, an account of all expenditures, and descriptions of all projects carried out using grants awarded under this section.
 (2)The Secretary may submit the biennial report under paragraph (1)(B) by including it in the biennial report required under section 316.
 (l)DefinitionsIn this section: (1)The term qualified holder means a coastal State or a unit of local or coastal State government or a non-State organization designated by a coastal State under subsection (g).
 (2)The term Secretary means the Secretary, acting through the National Oceanic and Atmospheric Administration. (3)The term working waterfront means real property (including support structures over water and other facilities) that provides access to coastal waters to persons engaged in commercial and recreational fishing, recreational fishing and boating businesses, boatbuilding, aquaculture, or other water-dependent, coastal-related business and is used for, or that supports, commercial and recreational fishing, recreational fishing and boating businesses, boatbuilding, aquaculture, or other water-dependent, coastal-related business.
 (4)The term working waterfront covenant means an agreement in recordable form between the owner of working waterfront and one or more qualified holders, that provides such assurances as the Secretary may require that—
 (A)the title to or interest in the working waterfront will be held by a grant recipient or qualified holder in perpetuity, except as provided in subparagraph (C);
 (B)the working waterfront will be managed in a manner that is consistent with the purposes for which the property is acquired pursuant to this section, and the property will not be converted to any use that is inconsistent with the purpose of this section;
 (C)if the title to or interest in the working waterfront is sold or otherwise exchanged— (i)all working waterfront owners and qualified holders involved in such sale or exchange shall accede to such agreement; and
 (ii)funds equal to the fair market value of the working waterfront or interest in working waterfront shall be paid to the Secretary by parties to the sale or exchange, and such funds shall, at the discretion of the Secretary, be paid to the coastal State in which the working waterfront is located for use in the implementation of the working waterfront plan of the State approved by the Secretary under this section; and
 (D)such covenant is subject to enforcement and oversight by the coastal State or by another person as determined appropriate by the Secretary.
 (m)Authorization of appropriationsThere is authorized to be appropriated to the Grant Program $12,000,000 for each of fiscal years 2020 through 2024..
 104.Working Waterfronts Preservation Fund; grantsThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is further amended by adding at the end the following:
				
					322.Working Waterfronts Preservation Loan Fund
 (a)FundThere is established in the Treasury a separate account that shall be known as the Working Waterfronts Preservation Loan Fund (in this section referred to as the Fund). (b)Use (1)Subject to the availability of appropriations, amounts in the Fund may be used by the Secretary to make loans to coastal States for the purpose of implementing a working waterfront plan approved by the Secretary under section 321(c) through preservation, improvement, restoration, rehabilitation, acquisition of working waterfront properties under criteria established by the Secretary.
 (2)Upon enactment of this section, the Secretary of Commerce shall conduct a feasibility study on the administration of the development and management of a Working Waterfronts Preservation Loan Fund.
 (3)Upon the completion of the study under paragraph (2), the Secretary shall establish a fund in accordance with the results of that study, and establish such criteria as referenced in subsection (c) in consultation with States that have a management program approved by the Secretary of Commerce pursuant to section 306 and local government coastal management programs.
 (c)Award criteriaThe Secretary shall award loans under this section through a regionally equitable, competitive funding process, and in accordance with the following:
 (1)The Governor, or the lead agency designated by the Governor for coordinating the implementation of this section, where appropriate in consultation with the appropriate local government, shall determine that an application for a loan is consistent with the State’s approved coastal zone plan, program, and policies prior to submission to the Secretary.
 (2)In developing guidelines under this section, the Secretary shall consult with coastal States, other Federal agencies, and other interested stakeholders with expertise in working waterfront planning.
 (3)Coastal States may allocate amounts loaned under this section to local governments, agencies, or nongovernmental organizations eligible for loans under this section.
 (4)In awarding a loan for activities in a coastal State, the Secretary shall consider— (A)the economic and cultural significance of working waterfront to the coastal State;
 (B)the demonstrated working waterfront needs of the coastal State as outlined by a working waterfront plan approved for the coastal State under section 321(c), and the value of the proposed loan for the implementation of such plan;
 (C)the ability to successfully leverage loan funds among participating entities, including Federal programs, regional organizations, State and other government units, landowners, corporations, or private organizations;
 (D)the potential for rapid turnover in the ownership of working waterfront in the coastal State, and where applicable the need for coastal States to respond quickly when properties in existing or potential working waterfront areas or public access areas as identified in the working waterfront plan submitted by the coastal State come under threat or become available;
 (E)the impact of the loan on the coastal ecosystem and the users of the coastal ecosystem; and (F)the extent of the historic connection between working waterfronts for which the loan will be used and the local communities within the coastal State.
								(d)Loan amount and terms
 (1)The amount of a loan under this section— (A)shall be not less than $100,000; and
 (B)shall not exceed 15 percent of the amount in the Fund as of July 1 of the fiscal year in which the loan is made.
 (2)The interest rate for a loan under this section shall not exceed 4 percent. (3)The repayment term for a loan under this section shall not exceed 20 years.
 (e)Deadline for approvalThe Secretary shall approve or reject an application for a loan under this section within 60 days after receiving an application for the loan.
 (f)Limit on administrative costsNo more than 5 percent of the funds made available to the Secretary under this section may be used by the Secretary for planning or administration of the program under this section.
 (g)DefinitionsThe definitions in section 321(l) shall apply to this section. (h)Authorization of appropriationsThere is authorized to be appropriated to the Fund $12,000,000 for each of fiscal years 2020 through 2024..
			105.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of
 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.
			106.Climate change preparedness in the coastal zone
 (a)In GeneralThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:
					
						323.Climate change adaptation preparedness and response program
 (a)In GeneralThe Secretary shall establish, consistent with the national policies set forth in section 303, a coastal climate change adaptation preparedness and response program to—
 (1)provide assistance to coastal States to voluntarily develop coastal climate change adaptation plans, pursuant to approved management programs approved under section 306, to minimize contributions to climate change and to prepare for and reduce the negative consequences that may result from climate change in the coastal zone; and
 (2)provide financial and technical assistance and training to enable coastal States to implement plans developed pursuant to this section through coastal States’ enforceable policies.
								(b)Coastal climate change adaptation planning and preparedness grants
 (1)In generalThe Secretary, subject to the availability of appropriations, may make a grant to any coastal State for the purpose of developing climate change adaptation plans pursuant to guidelines issued by the Secretary under paragraph (8).
 (2)Plan contentA plan developed with a grant under this subsection shall include the following: (A)Identification of public facilities and public services, working waterfronts, coastal resources of national significance, coastal waters, energy facilities, or other land and water uses located in the coastal zone that are likely to be impacted by climate change.
 (B)Adaptive management strategies for land use to respond or adapt to changing environmental conditions, including strategies to combat invasive species, protect biodiversity, protect water quality, and establish habitat buffer zones, migration corridors, and climate refugia.
 (C)Adaptive management strategies for ocean-based ecosystems and resources, including strategies to plan for and respond to geographic or temporal shifts in marine resources, to create protected areas that will provide climate refugia, and to maintain and restore ocean ecosystem function.
 (D)Adaptive management strategies for Great Lakes ecosystems and resources, including strategies to support freshwater fisheries, monitor ice cover, manage phosphorous and nitrogen chemical loads, minimize invasive species and harmful blooms of algae, and create protected areas to maintain Great Lakes ecosystems.
 (E)Requirements to initiate and maintain long-term monitoring of environmental change to assess coastal zone adaptation and to adjust when necessary adaptive management strategies and new planning guidelines to attain the policies under section 303.
 (F)A description of how the plan will address the impact of climate change affecting coastal communities will have on nearby Tribes, Tribal communities, and low-income or low-resource communities and how those stakeholders will be included in and informed about the development of the plan.
 (G)Other information considered necessary by the Secretary to identify the full range of climate change impacts affecting coastal communities.
 (3)State hazard mitigation plansPlans developed with a grant under this subsection shall be consistent with State hazard mitigation plans and natural disaster response and recovery programs developed under State or Federal law.
 (4)AllocationGrants under this subsection shall be available only to coastal States with management programs approved by the Secretary under section 306 and shall be allocated among such coastal States in a manner consistent with regulations promulgated pursuant to section 306(c).
 (5)PriorityIn the awarding of grants under this subsection, the Secretary may give priority to any coastal State that has received grant funding to develop program changes pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section 309(a).
 (6)Technical assistanceThe Secretary may provide technical assistance to a coastal State consistent with section 310 to ensure the timely development of plans supported by grants awarded under this subsection.
 (7)Federal ApprovalIn order to be eligible for a grant under subsection (c), a coastal State must have its plan developed under this subsection approved by the Secretary.
 (8)GuidelinesWithin 180 days after the date of enactment of this section, the Secretary, in consultation with the coastal States, shall issue guidelines for the implementation of the grant program established under this subsection.
								(c)Coastal climate change adaptation project implementation grants
 (1)In generalThe Secretary, subject to the availability of appropriations, may make grants to any coastal State that has a climate change adaptation plan approved under subsection (b)(7), in order to support projects that implement strategies contained within such plans.
 (2)Program requirementsThe Secretary, within 90 days after approval of the first plan approved under subsection (b)(7), shall publish in the Federal Register requirements regarding applications, allocations, eligible activities, and all terms and conditions for grants awarded under this subsection. No less than 30 percent, and no more than 50 percent, of the funds appropriated in any fiscal year for grants under this subsection shall be awarded through a merit-based competitive process.
 (3)Eligible activitiesThe Secretary may award grants to coastal States to implement projects in the coastal zone to address stress factors in order to improve coastal climate change adaptation, including the following:
 (A)Activities to address physical disturbances within the coastal zone, especially activities related to public facilities and public services, tourism, sedimentation, ocean acidification, coastal acidification, hypoxia, harmful algal blooms, and other factors negatively impacting coastal waters.
 (B)Monitoring, control, or eradication of disease organisms and invasive species. (C)Activities to address the loss, degradation, or fragmentation of wildlife habitat through projects to establish or protect marine, avian, and terrestrial habitat buffers, wildlife refugia, other wildlife refuges, or networks thereof, preservation of migratory wildlife corridors and other transition zones, and restoration of fish, avian, and wildlife habitat.
 (D)Projects to reduce, mitigate, or otherwise address likely impacts caused by natural hazards in the coastal zone, including sea level rise, coastal inundation, storm water management, coastal erosion and subsidence, severe weather events such as cyclonic storms, tsunamis and other seismic threats, and fluctuating Great Lakes water levels. The Secretary shall give priority to projects that utilize green infrastructure solutions.
 (E)Projects to adapt existing infrastructure, including enhancements to both built and natural environments, such as sea walls and living shorelines.
 (F)Provision of technical training and assistance to local coastal policy makers to increase awareness of science, management, and technology information related to climate change and adaptation strategies.
 (G)Projects to assess the impact on coastal resiliency of water level regulating practices on the Great Lakes.
 (H)Activities or projects to address the immediate and long-term degradation or loss of coral and coral reefs in response to bacteria, fungi, viruses, increased sea surface temperatures, ultraviolet radiation, and pollutants.
 (4)Promotion and use of National Estuarine Research ReservesThe Secretary shall promote and encourage the use of National Estuarine Research Reserves as sites for pilot or demonstration projects carried out with grants awarded under this section..
 (b)Authorization of AppropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464(a)) is amended— (1)by striking and after the semicolon at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and inserting ; and; and (3)by adding at the end the following:
						
 (3)for grants under section 323, such sums as are necessary.. (c)Intent of CongressNothing in this section shall be construed to require any coastal State to amend or modify its approved management program pursuant to section 306(e) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455(e)) or to extend the enforceable policies of a coastal State beyond the coastal zone as identified in the coastal State’s approved management program.
				107.Update to environmental sensitivity index products of National Oceanic and Atmospheric
			 Administration for Great Lakes
 (a)Update required environmental sensitivity index products for Great LakesNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall commence updating the environmental sensitivity index products of the National Oceanic and Atmospheric Administration for each coastal area of the Great Lakes.
 (b)Periodic updates for environmental sensitivity index products generallySubject to the availability of appropriations and the priorities set forth in subsection (c), the Under Secretary shall—
 (1)periodically update the environmental sensitivity index products of the Administration; and (2)endeavor to do so not less frequently than once every 7 years.
 (c)PrioritiesWhen prioritizing geographic areas to update environmental sensitivity index products, the Under Secretary shall consider—
 (1)the age of existing environmental sensitivity index products for the areas; (2)the occurrence of extreme events, be it natural or man-made, which have significantly altered the shoreline or ecosystem since the last update;
 (3)the natural variability of shoreline and coastal environment; and (4)the volume of vessel traffic and general vulnerability to spilled pollutants.
 (d)Environmental sensitivity index product definedIn this subsection, the term environmental sensitivity index product means a map or similar tool that is utilized to identify sensitive shoreline, coastal or offshore, resources prior to an oil spill event in order to set baseline priorities for protection and plan cleanup strategies, typically including information relating to shoreline type, biological resources, and human use resources.
				(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Under Secretary $7,500,000 to carry out subsection (a).
 (2)AvailabilityAmounts appropriated or otherwise made available pursuant to paragraph (1) shall be available to the Under Secretary for the purposes set forth in such paragraph until expended.
					108.Prize competitions
 (a)In generalThe Secretary may carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), for the purpose described in subsection (b).
 (b)PurposeThe purpose described in this subsection is to stimulate innovation to advance the following coastal risk reduction and resilience measures:
 (1)Natural features, including dunes, reefs, and wetlands. (2)Nature-based features, including beach nourishment, dune restoration, wetland and other coastal habitat restoration, and living shoreline construction.
 (3)Nonstructural measures, including flood proofing of structures, flood warning systems, and elevated development.
					109.Catalog of research on applicable coastal risk reduction and resilience measures
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, acting through the Administrator, shall—
 (1)identify all Department of Commerce research activities regarding applicable coastal risk reduction and resilience measures;
 (2)consult with the heads of other Federal agencies to identify what activities, if any, those Federal agencies are conducting regarding applicable coastal risk reduction and resilience measures;
 (3)evaluate the effectiveness of the activities identified under paragraphs (1) and (2); and (4)appoint one or more officers or employees of the National Oceanic and Atmospheric Administration to liaise with non-Federal entities conducting research related to applicable coastal risk reduction and resilience measures in order to eliminate redundancies, cooperate for common climate research goals, and to make research findings readily available to the public.
 (b)Definition Of Applicable Coastal Risk Reduction And Resilience MeasuresIn this section, the term applicable coastal risk reduction and resilience measures means natural features, nature-based features, or nonstructural measures. IIFishery Research and Conservation ANational Fish Habitat Conservation Through Partnerships 201.PurposeThe purpose of this subtitle is to encourage partnerships among public agencies and other interested persons to promote fish conservation—
 (1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—
 (A)improving ecological conditions; (B)restoring natural processes; or
 (C)preventing the decline of intact and healthy systems; (2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;
 (3)to broaden the community of support for fish habitat conservation by— (A)increasing fishing opportunities;
 (B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and
 (C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;
 (4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—
 (A)to empower strategic conservation actions supported by broadly available scientific information; and
 (B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and
 (5)to communicate to the public and conservation partners— (A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and
 (B)new opportunities and voluntary approaches for conserving fish habitat. 202.DefinitionsIn this subtitle:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)BoardThe term Board means the National Fish Habitat Board established by section 203.
 (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (4)Environmental Protection Agency Assistant AdministratorThe term Environmental Protection Agency Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.
 (5)Indian TribeThe term Indian Tribe has the meaning given to the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)National Oceanic and Atmospheric Administration Assistant AdministratorThe term National Oceanic and Atmospheric Administration Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.
 (7)PartnershipThe term Partnership means an entity designated by Congress as a Fish Habitat Partnership under section 204. (8)Real property interestThe term real property interest means an ownership interest in—
 (A)land; or (B)water (including water rights).
 (9)Marine Fisheries CommissionsThe term Marine Fisheries Commissions means— (A)the Atlantic States Marine Fisheries Commission;
 (B)the Gulf States Marine Fisheries Commission; and (C)the Pacific States Marine Commission.
 (10)SecretaryThe term Secretary means the Secretary of the Interior. (11)StateThe term State means each of the several States, Puerto Rico, American Samoa, Guam, the Northern Mariana Islands, the United States Virgin Islands, and the District of Columbia.
 (12)State agencyThe term State agency means— (A)the fish and wildlife agency of a State; and
 (B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources of the State or sustains the habitat for those fishery resources pursuant to State law or the constitution of the State.
						203.National Fish Habitat Board
					(a)Establishment
 (1)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are— (A)to promote, oversee, and coordinate the implementation of this subtitle;
 (B)to establish national goals and priorities for fish habitat conservation; (C)to recommend to Congress entities for designation as Partnerships; and
 (D)to review and make recommendations regarding fish habitat conservation projects. (2)MembershipThe Board shall be composed of 26 members, of whom—
 (A)one shall be a representative of the Department of the Interior; (B)one shall be a representative of the United States Geological Survey;
 (C)one shall be a representative of the Department of Commerce; (D)one shall be a representative of the Department of Agriculture;
 (E)one shall be a representative of the Association of Fish and Wildlife Agencies; (F)four shall be representatives of State agencies, one of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;
 (G)two shall be representatives of either— (i)Indian Tribes in the State of Alaska; or
 (ii)Indian Tribes in States other than the State of Alaska; (H)one shall be a representative of either—
 (i)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or
 (ii)a representative of the Marine Fisheries Commissions; (I)one shall be a representative of the Sportfishing and Boating Partnership Council;
 (J)seven shall be representatives selected from at least one from each of the following: (i)the recreational sportfishing industry;
 (ii)the commercial fishing industry; (iii)marine recreational anglers;
 (iv)freshwater recreational anglers; (v)habitat conservation organizations; and
 (vi)science-based fishery organizations; (K)one shall be a representative of a national private landowner organization;
 (L)one shall be a representative of an agricultural production organization; (M)one shall be a representative of local government interests involved in fish habitat restoration;
 (N)two shall be representatives from different sectors of corporate industries, which may include— (i)natural resource commodity interests, such as petroleum or mineral extraction;
 (ii)natural resource user industries; and (iii)industries with an interest in fish and fish habitat conservation; and
 (O)one shall be a leadership private sector or landowner representative of an active partnership. (3)CompensationA member of the Board shall serve without compensation.
 (4)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.
						(b)Appointment and terms
 (1)In generalExcept as otherwise provided in this section, a member of the Board described in any of subparagraphs (F) through (O) of subsection (a)(2) shall serve for a term of 3 years.
						(2)Initial board membership
 (A)In generalThe initial Board shall consist of representatives as described in subparagraphs (A) through (F) of subsection (a)(2).
 (B)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board under subparagraph (A) shall appoint the remaining members of the Board described in subparagraphs (H) through (O) of subsection (a)(2).
 (C)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than three Tribal representatives, from which the Board shall appoint one representative pursuant to subparagraph (G) of subsection (a)(2).
 (3)Staggered termsOf the members described in subsection (a)(2)(J) initially appointed to the Board— (A)two shall be appointed for a term of 1 year;
 (B)two shall be appointed for a term of 2 years; and (C)three shall be appointed for a term of 3 years.
							(4)Vacancies
 (A)In generalA vacancy of a member of the Board described in subparagraph (H), (I), (J), (K), (L), (M), (N), or (O) of subsection (a)(2) shall be filled by an appointment made by the remaining members of the Board.
 (B)Tribal representativesFollowing a vacancy of a member of the Board described in subparagraph (G) of subsection (a)(2), the Secretary shall recommend to the Board a list of not fewer than three Tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.
 (5)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.
 (6)RemovalIf a member of the Board described in any of subparagraphs (H) through (O) of subparagraph (a)(2) misses three consecutive regularly scheduled Board meetings, the members of the Board may—
 (A)vote to remove that member; and (B)appoint another individual in accordance with paragraph (4).
							(c)Chairperson
 (1)In generalThe representative of the Association of Fish and Wildlife Agencies appointed under subsection (a)(2)(E) shall serve as Chairperson of the Board.
 (2)TermThe Chairperson of the Board shall serve for a term of 3 years. (d)Meetings (1)In generalThe Board shall meet—
 (A)at the call of the Chairperson; but (B)not less frequently than twice each calendar year.
 (2)Public accessAll meetings of the Board shall be open to the public. (e)Procedures (1)In generalThe Board shall establish procedures to carry out the business of the Board, including—
 (A)a requirement that a quorum of the members of the Board be present to transact business; (B)a requirement that no recommendations may be adopted by the Board, except by the vote of two-thirds of all members;
 (C)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this subtitle;
 (D)procedures for designating Partnerships under section 204; and (E)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.
 (2)QuorumA majority of the members of the Board shall constitute a quorum. 204.Fish Habitat Partnerships (a)Authority To recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this section.
 (b)PurposesThe purposes of a Partnership shall be— (1)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish populations and fish habitats;
 (2)to engage local and regional communities to build support for fish habitat conservation; (3)to involve diverse groups of public and private partners;
 (4)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;
 (5)to leverage funding from sources that support local and regional partnerships; (6)to use adaptive management principles, including evaluation of project success and functionality;
 (7)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and
 (8)to implement local and regional priority projects that improve conditions for fish and fish habitat.
 (c)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall— (1)submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require; and
 (2)demonstrate to the Board that the entity has— (A)a focus on promoting the health of important fish and fish habitats;
 (B)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;
 (C)a self-governance structure that supports the implementation of strategic priorities for fish habitat;
 (D)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;
 (E)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;
 (F)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and
 (G)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.
 (d)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under subsection (c) if the Board determines that the applicant—
 (1)meets the criteria described in subsection (c)(2); (2)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian Tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;
 (3)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, coral reefs, and estuaries;
 (4)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decision making;
 (5)is able to address issues and priorities on a nationally significant scale; (6)includes a governance structure that—
 (A)reflects the range of all partners; and (B)promotes joint strategic planning and decision making by the applicant;
 (7)demonstrates completion of, or significant progress toward the development of, a strategic plan to address declines in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and
 (8)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.
						(e)Report to Congress
 (1)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—
 (A)identifies each entity that— (i)meets the requirements described in subsection (d); and
 (ii)the Board recommends to Congress for designation as a Partnership; (B)describes any proposed modifications to a Partnership previously designated by Congress under subsection (f);
 (C)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—
 (i)the purpose of the recommended Partnership; and (ii)how the recommended Partnership fulfills the requirements described in subsection (d).
 (2)Public availability; notificationThe Board shall— (A)make the report publicly available, including on the internet; and
 (B)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.
 (f)Designation or modification of PartnershipCongress shall have the exclusive authority to designate or modify a Partnership. (g)Existing Partnerships (1)Designation reviewNot later than 5 years after the date of enactment of this Act, any partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the partnership under subsection (f).
 (2)Ineligibility for Federal fundsA partnership referred to in paragraph (1) that Congress does not designate as described in that paragraph shall be ineligible to receive Federal funds under this subtitle.
						205.Fish Habitat Conservation Projects
 (a)Submission to BoardNot later than March 31 of each year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this subtitle.
 (b)Recommendations by BoardNot later than July 1 of each year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes a description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this subtitle for the following fiscal year.
 (c)Criteria for project selectionThe Board shall select each fish habitat conservation project recommended to the Secretary under subsection (b) after taking into consideration, at a minimum, the following information:
 (1)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.
 (2)The capabilities and experience of project proponents to implement successfully the proposed project.
 (3)The extent to which the fish habitat conservation project— (A)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this subtitle;
 (B)addresses the national priorities established by the Board; (C)is supported by the findings of the habitat assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;
 (D)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;
 (E)provides a well-defined budget linked to deliverables and outcomes; (F)leverages other funds to implement the project;
 (G)addresses the causes and processes behind the decline of fish or fish habitats; and (H)includes an outreach or education component that includes the local or regional community.
 (4)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by subsection (e).
 (5)The extent to which the fish habitat conservation project— (A)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;
 (B)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian Tribes, and private entities;
 (C)increases public access to land or water for fish and wildlife-dependent recreational opportunities;
 (D)advances the conservation of fish and wildlife species that have been identified by a State agency as species of greatest conservation need;
 (E)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and
 (F)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.
 (6)The substantiality of the character and design of the fish habitat conservation project. (d)Limitations (1)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under subsection (b) or provided financial assistance under this subtitle unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—
 (A)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;
 (B)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;
 (C)to identify improvements to existing fish populations, recreational fishing opportunities, and the overall economic benefits for the local community of the fish habitat conservation project; and
 (D)to require the submission to the Board of a report describing the findings of the assessment. (2)Acquisition authorities (A)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this subtitle if the acquisition ensures—
 (i)public access for fish and wildlife-dependent recreation; or (ii)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.
								(B)State agency approval
 (i)In generalAll real property interest acquisition projects funded under this subtitle must be approved by the State agency in the State in which the project is occurring.
 (ii)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.
 (C)Assessment of other authoritiesThe Board may not recommend, and the Secretary may not provide any funding under this subtitle for, any real property interest acquisition unless the Partnership that recommended the project has conducted a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.
 (D)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity conducted with funds provided under this subtitle, unless—
 (i)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and
 (ii)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a Partnership.
								(e)Non-Federal contributions
 (1)In generalExcept as provided in paragraphs (2) and (4), no fish habitat conservation project may be recommended by the Board under subsection (b) or provided financial assistance under this subtitle unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.
 (2)Non-Federal shareSuch non-Federal share of the cost of a fish habitat conservation project— (A)may not be derived from another Federal grant program; and
 (B)may include in-kind contributions and cash. (3)Special rule for Indian TribesNotwithstanding paragraph (1) or any other provision of law, any funds made available to an Indian Tribe pursuant to this subtitle may be considered to be non-Federal funds for the purpose of paragraph (1).
 (4)Waiver authorityThe Secretary, in consultation with the Secretary of Commerce with respect to marine or estuarine projects, may waive the application of paragraph (2)(A) with respect to a State or an Indian Tribe, or otherwise reduce the portion of the non-Federal share of the cost of an activity required to be paid by a State or an Indian Tribe under paragraph (1), if the Secretary determines that the State or Indian Tribe does not have sufficient funds not derived from another Federal grant program to pay such non-Federal share, or portion of the non-Federal share, without the use of loans.
						(f)Approval
 (1)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under subsection (b), and subject to subsection (d) and based, to the maximum extent practicable, on the criteria described in subsection (c), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.
 (2)FundingIf the Secretary approves a fish habitat conservation project under paragraph (1), the Secretary shall use amounts made available to carry out this subtitle to provide funds to carry out the fish habitat conservation project.
 (3)NotificationIf the Secretary rejects under paragraph (1) any fish habitat conservation project recommended by the Board, not later than 90 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.
						206.Technical and scientific assistance
 (a)In generalThe Director, the National Oceanic and Atmospheric Administration Assistant Administrator, the Environmental Protection Agency Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to Partnerships, participants in fish habitat conservation projects, and the Board.
 (b)InclusionsScientific and technical assistance provided under subsection (a) may include— (1)providing technical and scientific assistance to States, Indian Tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;
 (2)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;
 (3)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;
 (4)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;
 (5)supporting and providing recommendations for a national fish habitat assessment; (6)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and
 (7)providing resources to secure State agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.
 207.Coordination with States and Indian TribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or Tribal agency, as applicable, of each State and Indian Tribe within the boundaries of which an activity is planned to be carried out pursuant to this subtitle, including notification, by not later than 30 days before the date on which the activity is implemented.
 208.Interagency Operational PlanNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the National Oceanic and Atmospheric Administration Assistant Administrator, the Environmental Protection Agency Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including, at a minimum, those agencies represented on the Board) shall develop an interagency operational plan that describes—
 (1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this subtitle; and
 (2)any interagency agreements between or among Federal departments and agencies to address those needs.
					209.Accountability and reporting
					(a)Reporting
 (1)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this subtitle.
 (2)ContentsEach report submitted under paragraph (1) shall include— (A)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by Partnerships under this subtitle during the 5-year period ending on the date of submission of the report;
 (B)a description of the public access to fish habitats established or improved under this subtitle during that 5-year period;
 (C)a description of the improved opportunities for public recreational fishing achieved under this subtitle; and
 (D)an assessment of the status of fish habitat conservation projects carried out with funds provided under this subtitle during that period, disaggregated by year, including—
 (i)a description of the fish habitat conservation projects recommended by the Board under section 205(b);
 (ii)a description of each fish habitat conservation project approved by the Secretary under section 205(f), in order of priority for funding;
 (iii)a justification for— (I)the approval of each fish habitat conservation project; and
 (II)the order of priority for funding of each fish habitat conservation project; (iv)a justification for any rejection of a fish habitat conservation project recommended by the Board under section 205(b) that was based on a factor other than the criteria described in section 205(c); and
 (v)an accounting of expenditures by Federal, State, or local governments, Indian Tribes, or other entities to carry out fish habitat conservation projects under this subtitle.
 (b)Status and trends reportNot later than December 31, 2020, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—
 (1)a status of all Partnerships designated under this subtitle; (2)a description of the status of fish habitats in the United States as identified by designated Partnerships; and
 (3)enhancements or reductions in public access as a result of— (A)the activities of the Partnerships; or
 (B)any other activities carried out pursuant to this subtitle. 210.Effect of this subtitle (a)Water rightsNothing in this subtitle—
 (1)establishes any express or implied reserved water right in the United States for any purpose; (2)affects any water right in existence on the date of enactment of this Act;
 (3)preempts or affects any State water law or interstate compact governing water; or (4)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.
 (b)Authority To acquire water rights or rights to propertyOnly a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property with funds made available through section 212.
 (c)State authorityNothing in this subtitle— (1)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or
 (2)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.
 (d)Effect on Indian TribesNothing in this subtitle abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian Tribe recognized by treaty or any other means, including—
 (1)an agreement between the Indian Tribe and the United States; (2)Federal law (including regulations);
 (3)an Executive order; or (4)a judicial decree.
 (e)Adjudication of water rightsNothing in this subtitle diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Departments of State, Justice, Commerce, and The Judiciary Appropriation Act, 1953 (43 U.S.C. 666).
 (f)Department of Commerce authorityNothing in this subtitle affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
					(g)Effect on other authorities
 (1)Private property protectionNothing in this subtitle permits the use of funds made available to carry out this subtitle to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest, respectively.
 (2)MitigationNothing in this subtitle authorizes the use of funds made available to carry out this subtitle for fish and wildlife mitigation purposes under—
 (A)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (B)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);
 (C)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or (D)any other Federal law or court settlement.
 (3)Clean Water ActNothing in this subtitle affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.
 211.Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Board; or
 (2)any Partnership. 212.Funding (a)Authorization of appropriations (1)Fish Habitat Conservation ProjectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2019 through 2023 to provide funds for fish habitat conservation projects approved under section 205(f), of which 5 percent is authorized only for projects carried out by Indian Tribes.
 (2)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2019 through 2023 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to paragraph (1)—
 (A)for administrative and planning expenses under this subtitle; and (B)to carry out section 209.
 (3)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2020 through 2024 to carry out, and provide technical and scientific assistance under, section 206—
 (A)$400,000 to the Secretary for use by the United States Fish and Wildlife Service; (B)$400,000 to the National Oceanic and Atmospheric Administration Assistant Administrator for use by the National Oceanic and Atmospheric Administration;
 (C)$400,000 to the Environmental Protection Agency Assistant Administrator for use by the Environmental Protection Agency;
 (D)$400,000 to the Secretary for use by the United States Geological Survey; and (E)$400,000 to the Chief of the Forest Service for use by the United States Department of Agriculture Forest Service.
 (b)Agreements and grantsThe Secretary may— (1)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity to provide funds authorized by this subtitle for a fish habitat conservation project or restoration or enhancement project;
 (2)apply for, accept, and, subject to the availability of appropriations, use a grant from any individual or entity to carry out the purposes of this subtitle; and
 (3)subject to the availability of appropriations, make funds authorized by this Act available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this subtitle.
						(c)Donations
 (1)In generalThe Secretary may— (A)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this subtitle; and
 (B)accept donations of funds, property, and services to carry out the purposes of this subtitle. (2)TreatmentA donation accepted under this subtitle—
 (A)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and (B)may be—
 (i)used directly by the Secretary; or (ii)provided to another Federal department or agency through an interagency agreement.
 213.Prohibition against implementation of regulatory authority by Federal agencies through PartnershipsAny Partnership designated under this subtitle— (1)shall be for the sole purpose of promoting fish conservation; and
 (2)shall not be used to implement any regulatory authority of any Federal agency. BGreat Lakes Fishery Research Authorization 221.DefinitionsIn this subtitle:
 (1)DirectorThe term Director means the Director of the United States Geological Survey. (2)Great Lakes basinThe term Great Lakes Basin means the air, land, water, and living organisms in the United States within the drainage basin of the Saint Lawrence River at and upstream from the point at which such river and the Great Lakes become the international boundary between Canada and the United States.
 222.FindingsCongress finds the following: (1)The Great Lakes support a diverse ecosystem, on which the vibrant and economically valuable Great Lakes fisheries depend.
 (2)To continue successful fisheries management and coordination, as has occurred since signing of the Convention on Great Lakes Fisheries between the United States and Canada on September 10, 1954, management of the ecosystem and its fisheries require sound, reliable science, and the use of modern scientific technologies.
 (3)Fisheries research is necessary to support multi-jurisdictional fishery management decisions and actions regarding recreational and sport fishing, commercial fisheries, tribal harvest, allocation decisions, and fish stocking activities.
 (4)President Richard Nixon submitted, and the Congress approved, Reorganization Plan No. 4 (84 Stat. 2090), conferring science activities and management of marine fisheries to the National Oceanic and Atmospheric Administration.
 (5)Reorganization Plan No. 4 expressly excluded fishery research activities within the Great Lakes from the transfer, retaining management and scientific research duties within the already established jurisdictions under the 1954 Convention on Great Lakes Fisheries, including those of the Great Lakes Fishery Commission and the Department of the Interior.
					223.Great Lakes monitoring, assessment, science, and research
 (a)In generalThe Director may conduct monitoring, assessment, science, and research, in support of the binational fisheries within the Great Lakes Basin.
 (b)Specific authoritiesThe Director shall, under subsection (a)— (1)execute a comprehensive, multi-lake, freshwater fisheries science program;
 (2)coordinate with and work cooperatively with regional, State, tribal, and local governments; and (3)consult with other interested entities groups, including academia and relevant Canadian agencies.
 (c)Included researchTo properly serve the needs of fisheries managers, monitoring, assessment, science, and research under this section may include—
 (1)deepwater ecosystem sciences; (2)biological and food-web components;
 (3)fish movement and behavior investigations; (4)fish population structures;
 (5)fish habitat investigations; (6)invasive species science;
 (7)harmful algal bloom development research; (8)research on the impacts of harmful algal blooms, nutrient pollution, and dead zones on Great Lakes fisheries;
 (9)research into the effects of per- and polyfluoroalkyl substances, mercury, and other contaminants on fisheries and fishery ecosystems;
 (10)use of existing, new, and experimental biological assessment tools, equipment, vessels, other scientific instrumentation and laboratory capabilities necessary to support fishery management decisions; and
 (11)studies to assess impacts on Great Lakes fishery resources. (d)Savings clauseNothing in this subtitle is intended or shall be construed to impede, supersede, or alter the authority of the Great Lakes Fishery Commission, States, and Indian tribes under the Convention on Great Lakes Fisheries between the United States of America and Canada on September 10, 1954, and the Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.).
 224.Authorization of appropriationsFor each of fiscal years 2020 through 2029, there is authorized to be appropriated $17,500,000 to carry out this subtitle.
				CChesapeake Bay Oyster Research
 231.Sense of CongressIt is the sense of Congress that the Chesapeake Bay Office of the National Oceanic and Atmospheric Administration shall be the primary representative of the Administration in the Chesapeake Bay.
				232.Grants for researching oysters in the Chesapeake Bay
 (a)EstablishmentThe Secretary of the Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall establish a grant program (in this section referred to as the Program) under which the Secretary shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in the Chesapeake Bay.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
					(c)Allocation of grant funds
 (1)In generalThe Secretary shall award a grant under the Program to eligible entities that submit an application under subsection (b).
						(2)Matching requirement
 (A)In generalExcept as provided in subparagraph (B), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.
 (B)WaiverThe Secretary may waive all or part of the requirement in subparagraph (A) if the Secretary determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement.
 (d)DefinitionsIn this section, the following definitions apply: (1)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities.
 (2)Eligible entityThe term eligible entity means a member of the academic community, the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in the Chesapeake Bay developed through consultation with a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency.
 (3)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (4)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen. (5)SecretaryThe term Secretary means the Secretary of the Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $2,000,000 for each of the fiscal years 2020 through 2025 to carry out this section.
					IIIMeeting 21st Century Ocean and Coastal Data Needs
			ADigital Coast
 301.FindingsCongress makes the following findings: (1)The Digital Coast is a model approach for effective Federal partnerships with State and local government, nongovernmental organizations, and the private sector.
 (2)Access to current, accurate, uniform, and standards-based geospatial information, tools, and training to characterize the United States coastal region is critical for public safety and for the environment, infrastructure, and economy of the United States.
 (3)Collaborations and partnerships between institutions of higher education and Federal agencies help ensure digital data focused on coastal management issues are communicated effectively between such entities.
 (4)More than half of all people of the United States (153,000,000) currently live on or near a coast and an additional 12,000,000 are expected in the next decade.
 (5)Coastal counties in the United States average 300 persons per square mile, compared with the national average of 98.
 (6)On a typical day, more than 1,540 permits for construction of single-family homes are issued in coastal counties, combined with other commercial, retail, and institutional construction to support this population.
 (7)Over half of the economic productivity of the United States is located within coastal regions. (8)Highly accurate, high-resolution remote sensing and other geospatial data play an increasingly important role in decision making and management of the coastal zone and economy, including for—
 (A)flood and coastal storm surge prediction; (B)hazard risk and vulnerability assessment;
 (C)emergency response and recovery planning; (D)community resilience to longer range coastal change;
 (E)local planning and permitting; (F)habitat and ecosystem health assessments; and
 (G)landscape change detection. 302.DefinitionsIn this subtitle:
 (1)Coastal regionThe term coastal region means the area of United States waters extending inland from the shoreline to include coastal watersheds and seaward to the territorial sea.
 (2)Coastal StateThe term coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453). (3)Federal Geographic Data CommitteeThe term Federal Geographic Data Committee means the interagency committee that promotes the coordinated development, use, sharing, and dissemination of geospatial data on a national basis.
 (4)Remote sensing and other geospatialThe term remote sensing and other geospatial means collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or manmade physical features, phenomena, or boundaries of the Earth and any information related thereto, including surveys, maps, charts, satellite and airborne remote sensing data, images, LiDAR, and services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services.
 (5)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.
					303.Establishment of the Digital Coast
					(a)Establishment
 (1)In generalThe Secretary shall establish a program for the provision of an enabling platform that integrates geospatial data, decision-support tools, training, and best practices to address coastal management issues and needs. Under the program, the Secretary shall strive to enhance resilient communities, ecosystem values, and coastal economic growth and development by helping communities address their issues, needs, and challenges through cost-effective and participatory solutions.
 (2)DesignationThe program established under paragraph (1) shall be known as the Digital Coast (in this section referred to as the program). (b)Program requirementsIn carrying out the program, the Secretary shall ensure that the program provides data integration, tool development, training, documentation, dissemination, and archiving by—
 (1)making data and resulting integrated products developed under this section readily accessible via the Digital Coast Internet website of the National Oceanic and Atmospheric Administration, the GeoPlatform.gov and data.gov Internet websites, and such other information distribution technologies as the Secretary considers appropriate;
 (2)developing decision-support tools that use and display resulting integrated data and provide training on use of such tools;
 (3)documenting such data to Federal Geographic Data Committee standards; and (4)archiving all raw data acquired under this title at the appropriate National Oceanic and Atmospheric Administration data center or such other Federal data center as the Secretary considers appropriate.
 (c)CoordinationThe Secretary shall coordinate the activities carried out under the program to optimize data collection, sharing and integration, and to minimize duplication by—
 (1)consulting with coastal managers and decision makers concerning coastal issues, and sharing information and best practices, as the Secretary considers appropriate, with—
 (A)coastal States; (B)local governments; and
 (C)representatives of academia, the private sector, and nongovernmental organizations; (2)consulting with other Federal agencies, including interagency committees, on relevant Federal activities, including activities carried out under the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.), and the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892 et seq.);
 (3)participating, pursuant to section 216 of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note), in the establishment of such standards and common protocols as the Secretary considers necessary to assure the interoperability of remote sensing and other geospatial data with all users of such information within—
 (A)the National Oceanic and Atmospheric Administration; (B)other Federal agencies;
 (C)State and local government; and (D)the private sector;
 (4)coordinating with, seeking assistance and cooperation of, and providing liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order No. 12906 of April 11, 1994 (59 Fed. Reg. 17671), as amended by Executive Order No. 13286 of February 28, 2003 (68 Fed. Reg. 10619); and
 (5)developing and maintaining a best practices document that sets out the best practices used by the Secretary in carrying out the program and providing such document to the United States Geological Survey, the Corps of Engineers, and other relevant Federal agencies.
 (d)Filling needs and gapsIn carrying out the program, the Secretary shall— (1)maximize the use of remote sensing and other geospatial data collection activities conducted for other purposes and under other authorities;
 (2)focus on filling data needs and gaps for coastal management issues, including with respect to areas that, as of the date of the enactment of this Act, were underserved by coastal data and the areas of the Arctic that are under the jurisdiction of the United States;
 (3)pursuant to the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), support continue improvement in existing efforts to coordinate the acquisition and integration of key data sets needed for coastal management and other purposes, including—
 (A)coastal elevation data; (B)land use and land cover data;
 (C)socioeconomic and human use data; (D)critical infrastructure data;
 (E)structures data; (F)living resources and habitat data;
 (G)cadastral data; and (H)aerial imagery; and
 (4)integrate the priority supporting data set forth under paragraph (3) with other available data for the benefit of the broadest measure of coastal resource management constituents and applications.
						(e)Financial agreements and contracts
 (1)In generalIn carrying out the program, the Secretary— (A)may enter into financial agreements to carry out the program, including—
 (i)support to non-Federal entities that participate in implementing the program; and (ii)grants, cooperative agreements, interagency agreements, contracts, or any other agreement on a reimbursable or non-reimbursable basis, with other Federal, tribal, State, and local governmental and nongovernmental entities; and
 (B)may, to the maximum extent practicable, enter into such contracts with private sector entities for such products and services as the Secretary determines may be necessary to collect, process, and provide remote sensing and other geospatial data and products for purposes of the program.
							(2)Fees
 (A)Assessment and collectionThe Secretary may assess and collect fees to conduct any planned training, workshop, or conference that advances the purposes of the program.
 (B)AmountsThe amount of a fee under this paragraph may not exceed the sum of costs incurred, or expected to be incurred, by the Secretary as a direct result of the conduct of the training, workshop, or conference, including for subsistence expenses incidental to the training, workshop, or conference, as applicable.
 (C)Use of feesAmounts collected by the Secretary in the form of fees under this paragraph may be used to pay for— (i)the costs incurred for conducting an activity described in subparagraph (A); or
 (ii)the expenses described in subparagraph (B). (3)Survey and mappingContracts entered into under paragraph (1)(B) shall be considered surveying and mapping services as such term is used in and as such contracts are awarded by the Secretary in accordance with the selection procedures in chapter 11 of title 40, United States Code.
 (f)Ocean economyThe Secretary may establish publically available tools that track ocean and Great Lakes economy data for each coastal State.
					BIntegrated Coastal and Ocean Observation System
 311.Staggered terms for National Integrated Coastal and Ocean Observation System Advisory CommitteeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended—
 (1)by striking Members and inserting the following:  (i)In generalExcept as provided in clause (ii), members; and
 (2)by adding at the end the following:  (ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than one full term..
 312.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.
 313.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking for fiscal years 2009 through 2013 such sums as are necessary and inserting $47,500,000 for each of fiscal years 2020 through 2024.
				314.Advanced Research Projects Agency–Oceans
 (a)AgreementNot later than 45 days after the date of the enactment of this section, the Administrator shall seek to enter into an agreement with the National Academy of Sciences to conduct the comprehensive assessment under subsection (b).
					(b)Comprehensive assessment
 (1)In generalUnder an agreement between the Administrator and the National Academy of Sciences under this section, the National Academy of Sciences shall conduct a comprehensive assessment of the need for and feasibility of establishing an Advanced Research Projects Agency–Oceans (ARPA–O).
 (2)ElementsThe comprehensive assessment carried out pursuant to paragraph (1) shall include— (A)an assessment of how an ARPA–O could help overcome the long-term and high-risk technological barriers in the development of ocean technologies, with the goal of enhancing the economic, ecological, and national security of the United States through the rapid development of technologies that result in—
 (i)improved data collection, monitoring, and prediction of the ocean environment, including sea ice conditions;
 (ii)overcoming barriers to the application of new and improved technologies, such as high costs and scale of operational missions;
 (iii)improved management practices for protecting ecological sustainability; (iv)improved national security capacity;
 (v)improved technology for fishery population assessments; (vi)expedited processes between and among Federal agencies to successfully identify, transition, and coordinate research and development output to operations, applications, commercialization, and other uses; and
 (vii)ensuring that the United States maintains a technological lead in developing and deploying advanced ocean technologies;
 (B)an evaluation of the organizational structures under which an ARPA–O could be organized, which takes into account—
 (i)best practices for new research programs; (ii)metrics and approaches for periodic program evaluation;
 (iii)capacity to fund and manage external research awards; and (iv)options for oversight of the activity through a Federal agency, an interagency organization, nongovernmental organization, or other institutional arrangement; and
 (C)an estimation of the scale of investment necessary to pursue high priority ocean technology projects.
 (c)ReportNot later than 18 months after the date of the enactment of this section, the Administrator shall submit to Congress a report on the comprehensive assessment conducted under subsection (b).
 (d)DefinitionsIn this section, the term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere in the Under Secretary’s capacity as Administrator of the National Oceanic and Atmospheric Administration.
					IVNational Sea Grant College Program Amendments
 401.References to the National Sea Grant College Program ActExcept as otherwise expressly provided, wherever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).
			402.Modification of Dean John A. Knauss Marine Policy Fellowship
 (a)In generalSection 208(b) (33 U.S.C. 1127(b)) is amended by striking may and inserting shall. (b)Placements in CongressSuch section is further amended—
 (1)in the first sentence, by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (2)in paragraph (1), as designated by paragraph (1) of this section, in the second sentence, by striking A fellowship and inserting the following:
						
							(2)Placement priorities
 (A)In generalIn each year in which the Secretary awards a legislative fellowship under this subsection, when considering the placement of fellows, the Secretary shall prioritize placement of fellows in the following:
 (i)Positions in offices of committees of Congress that have jurisdiction over the National Oceanic and Atmospheric Administration.
 (ii)Positions in offices of Members of Congress who are on such committees. (iii)Positions in offices of Members of Congress that have a demonstrated interest in ocean, coastal, or Great Lakes resources.
									(B)Equitable distribution
 (i)Finding and recognitionCongress— (I)finds that both host offices and fellows benefit when fellows have the opportunity to choose from a range of host offices from different States and regions, both chambers of Congress, and both political parties; and
 (II)recognizes the steps taken by the National Sea Grant College Program to facilitate an equitable distribution of fellows among the political parties.
 (ii)In generalThe Secretary shall ensure, to the maximum extent practicable, that fellows have the opportunity to choose from offices that are described in clauses (i), (ii), and (iii) of subparagraph (A) and that are equitably distributed among—
 (I)the political parties; and (II)the Senate and the House of Representatives.
 (iii)Political and cameral equityThe Secretary shall ensure that placements are equitably distributed between— (I)the political parties; and
 (II)the Senate and the House of Representatives. (3)DurationA fellowship.
 (c)Effective dateThe amendments made by subsection (b) shall apply with respect to the first calendar year beginning after the date of the enactment of this Act and each fiscal year thereafter.
 (d)Sense of Congress concerning Federal hiring of former fellowsIt is the sense of Congress that in recognition of the competitive nature of the fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), and of the exceptional qualifications of fellowship awardees—
 (1)the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, should encourage participating Federal agencies to consider opportunities for fellowship awardees at the conclusion of their fellowships for workforce positions appropriate for their education and experience; and
 (2)Members and committees of Congress should consider opportunities for such awardees for such positions.
					403.Modification of authority of Secretary of Commerce to accept donations for National Sea Grant
			 College Program
 (a)In generalSection 204(c)(4)(E) (33 U.S.C. 1123(c)(4)(E)) is amended to read as follows:  (E)accept donations of money and, notwithstanding section 1342 of title 31, United States Code, of voluntary and uncompensated services;.
 (b)PrioritiesThe Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, shall establish priorities for the use of donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)), and shall consider among those priorities the possibility of expanding the Dean John A. Knauss Marine Policy Fellowship's placement of additional fellows in relevant legislative offices under section 208(b) of such Act (33 U.S.C. 1127(b)), in accordance with the recommendations under subsection (c) of this section.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the National Sea Grant College Program, in consultation with the National Sea Grant Advisory Board and the Sea Grant Association, shall—
 (1)develop recommendations for the optimal use of any donations accepted under section 204(c)(4)(E) of the National Sea Grant College Program Act (33 U.S.C. 1123(c)(4)(E)); and
 (2)submit to Congress a report on the recommendations developed under paragraph (1). (d)ConstructionNothing in this section shall be construed to limit or otherwise affect any other amounts available for marine policy fellowships under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)), including amounts—
 (1)accepted under section 204(c)(4)(F) of such Act (33 U.S.C. 1123(c)(4)(F)); or (2)appropriated under section 212 of such Act (33 U.S.C. 1131).
 404.Repeal of requirement for report on coordination of oceans and coastal research activitiesSection 9 of the National Sea Grant College Program Act Amendments of 2002 (33 U.S.C. 857–20) is repealed.
 405.Reduction in frequency required for National Sea Grant Advisory Board reportSection 209(b)(2) (33 U.S.C. 1128(b)(2)) is amended— (1)in the heading, by striking Biennial and inserting Periodic; and
 (2)in the first sentence, by striking The Board shall report to the Congress every two years and inserting Not less frequently than once every 4 years, the Board shall submit to Congress a report. 406.Modification of elements of National Sea Grant College ProgramSection 204(b) (33 U.S.C. 1123(b)) is amended by inserting for research, education, extension, training, technology transfer, public service, after financial assistance.
			407.Direct hire authority; Dean John A. Knauss Marine Policy Fellowship
 (a)In generalDuring fiscal year 2019 and any fiscal year thereafter, the head of any Federal agency may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, a qualified candidate described in subsection (b) directly to a position with the Federal agency for which the candidate meets Office of Personnel Management qualification standards.
 (b)Qualified candidateSubsection (a) applies with respect to a former recipient of a Dean John A. Knauss Marine Policy Fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)) who—
 (1)earned a graduate or post-graduate degree in a field related to ocean, coastal, or Great Lakes resources or policy from an institution of higher education accredited by an agency or association recognized by the Secretary of Education pursuant to section 496(a) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a));
 (2)received a Dean John A. Knauss Marine Policy Fellowship under section 208(b) of the National Sea Grant College Program Act (33 U.S.C. 1127(b)) within 5 years before the date the individual is appointed under this section; and
 (3)successfully fulfilled the requirements of the fellowship within the executive or legislative branch of the United States Government.
					408.Authorization of appropriations for National Sea Grant College Program
 (a)In generalSection 212(a) (33 U.S.C. 1131(a)) is amended— (1)by amending paragraph (1) to read as follows:
						
 (1)In generalThere are authorized to be appropriated to the Secretary to carry out this title— (A)$87,520,000 for fiscal year 2020;
 (B)$91,900,000 for fiscal year 2021; (C)$96,500,000 for fiscal year 2022;
 (D)$101,325,000 for fiscal year 2023; (E)$106,380,000 for fiscal year 2024; and
 (F)$111,710,813 for fiscal year 2025.; and (2)by amending paragraph (2) to read as follows:
						
 (2)Priority activities for fiscal years 2020 through 2025In addition to the amounts authorized to be appropriated under paragraph (1), there are authorized to be appropriated $6,000,000 for each of fiscal years 2020 through 2025 for competitive grants for the following:
 (A)University research on the biology, prevention, and control of aquatic nonnative species. (B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.
 (C)University research on the biology, prevention, and forecasting of harmful algal blooms. (D)University research, education, training, and extension services and activities focused on coastal resilience and United States working waterfronts and other regional or national priority issues identified in the strategic plan under section 204(c)(1).
 (E)University research and extension on sustainable aquaculture techniques and technologies. (F)Fishery research and extension activities conducted by sea grant colleges or sea grant institutes to enhance, and not supplant, existing core program funding..
 (b)Modification of limitations on amounts for administrationParagraph (1) of section 212(b) (33 U.S.C. 1131(b)) is amended to read as follows:  (1)Administration (A)In generalThere may not be used for administration of programs under this title in a fiscal year more than 5.5 percent of the lesser of—
 (i)the amount authorized to be appropriated under this title for the fiscal year; or (ii)the amount appropriated under this title for the fiscal year.
								(B)Critical staffing requirements
 (i)In generalThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States Code, to meet any critical staffing requirement while carrying out the activities authorized under this title.
 (ii)Exception from capFor purposes of subparagraph (A), any costs incurred as a result of an exercise of authority described in clause (i) shall not be considered an amount used for administration of programs under this title in a fiscal year..
				(c)Allocation of funding
 (1)In generalSection 204(d)(3) (33 U.S.C. 1123(d)(3)) is amended— (A)by striking With respect to sea grant colleges and sea grant institutes and inserting With respect to sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects; and
 (B)in subparagraph (B), by striking funding among sea grant colleges and sea grant institutes and inserting funding among sea grant colleges, sea grant institutes, sea grant programs, and sea grant projects. (2)Repeal of requirements concerning distribution of excess amountsSection 212 (33 U.S.C. 1131) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
						409.Technical corrections
 (a)Section 204(d)(3)(B) (33 U.S.C. 1123(d)(3)(B)) is amended by moving clause (vi) 2 ems to the right. (b)Section 209(b) (33 U.S.C. 1128(b)), as amended by this Act, is further amended—
 (1)in paragraph (2), by striking The Secretary shall and all that follows; and (2)by adding at the end the following:
						
 (3)Availability of resources of Department of CommerceThe Secretary shall.  Passed the House of Representatives December 10, 2019.Cheryl L. Johnson,Clerk. 